Exhibit 10.10




PREMIER BANK
EXTENSION/REVISION AGREEMENT OF NOTE
Loan No. 9040551-01


This refers to the loan evidenced by promissory note dated June 30, 2017,
executed by Glenbrook Building Supply, Inc and Edgebuilder, Inc. upon which the
present principal balance is $2,555,059.87. This revision is effective November
1, 2019.


Said note is secured by: Collateral and any other pertinent documents.


Request is hereby made that you revise the terms of said note and that you
accept payments thereof at the time, or times, and in the manner following:


XX    Said note shall be extended to and become payable on: January 1, 2020.


XX    Interest due and payable as of October 1, 2019, as well as an extension
fee of $10,000.00 will be drawn from the account ending in 7850 upon execution
of this document. The loan shall remain on auto payments from the checking
account ending in 7850.


XX    This loan shall balloon on January 1, 2020, when all principal and
interest is due


XX    All other terms and conditions of the original note dated June 30, 2019
and subsequent revisions and extensions shall remain in effect until maturity on
January 1, 2020.
In consideration of your acceptance of such revision, and your forbearance to
enforce payment except as herein above revised, the indebtedness evidenced by
said note is hereby acknowledged and admitted, and the undersigned, jointly,
severally, and unconditionally promise and agree to pay the same with the
interest thereon within the time and in the manner provided for in said
revision, together with attorneys’ fees, costs of collection, and any other sums
provided for in said note.
Any and all security held by you for said note and/or for any other
obligation(s) of the undersigned may be enforced by you concurrently or
independently in such order as you may determine; and with reference to any such
security, you may, without consent of or notice to any of the undersigned,
exchange, substitute or release such security without affecting the liability of
the undersigned, or any of them, and you may release any one or more parties
hereto or to the above obligation, or permit the liability of said party or
parties to terminate without affecting the liability of any other party or
parties liable thereon.
This agreement is a revision only, and not a novation; and except as herein
provided, all of the terms and conditions of said note and of any mortgage,
security agreement or other document of lien or encumbrance shall remain in full
force and effect.


Executed this 1st day of November 2019. I acknowledge receipt of a copy of this
agreement.
BORROWERS
 
GUARANTORS
 
 
 
 
 
Glenbrook Building Supply, Inc., a
 
ATRM Holdings, LLC, a Minnesota
 
Delaware Corporation
 
corporation
 
 
 
 
 
/S/ Daniel M. Koch
 
/S/ Daniel M. Koch
 
Daniel M. Koch
 
Daniel M. Koch
 
Its: Chief Executive Officer
 
Its: Chief Executive Officer
 
 
 
 
 
 
 
 
 
Edgebuilder, Inc., a Delaware
 
/S/ Jeffrey E. Eberwein
 
Corporation
 
Jeffery E. Eberwein
 
 
 
Individually
 
/S/ Daniel M. Koch
 
 
 
Daniel M. Koch
 
 
 
Its: Chief Executive Officer
 
 
 



The foregoing revision is accepted this 1st    day of November 2019.


PREMIER BANK
 
 
 
 
 
 
 
BY: /S/ Brian L Carnes
 
 
 
Brian L. Carnes
 
 
 
Chief Credit Officer
 
 
 



It is agreed that this Agreement may be signed in counterparts and by electronic
and facsimile transmissions, each of which when taken together shall constitute
one and the same original Agreement.



